EXAMINER'S AMENDMENT
Full faith and credit is given to searches and actions of previous examiners.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The allowed claims are claims 1-11, 16-19 and new claim 20, as amended below.

Authorization for this examiner’s amendment was given in an interview with Blaine Bettinger on 6/11/2021.

The application has been amended as follows: 
1. A method of maintaining a defibrillator, comprising the steps of: 
	
providing a defibrillator having a housing, Serial No.: 16/341,076-4-a self-test circuit disposed within the housing and being configured to conduct an automatic self-test of the defibrillator on a first periodicity and being further configured to provide an initial determination output of a result of the self-test; a manual self-test override input disposed on an exterior surface of the housing; an audible output circuit in communication with the self-test circuit, the audible output operable to activate as an alarm repeating a plurality of times at a first periodicity in response to the result of the self-test; and a hardware processor in communication with the manual self-test override input and the self-test circuit, and configured to sense an activation of the manual self-test override input, wherein the hardware processor is configured to adjust the initial determination output to a subsequent determination output in response to a sensed activation of the manual self-test override input by the hardware processor, wherein the subsequent determination output comprises an audible output operating as an alarm repeating a plurality of times at a second periodicity for a predetermined correction period, the second periodicity being less than the first periodicity; wherein the hardware processor is further configured to revert to the initial determination output at the end of the predetermined correction period; 
	conducting an automatic self-test of the defibrillator; 
	detecting a self-test fault from the conducting step; 
	issuing an alarm via the audible output responsive to the detecting step, the alarm repeating a plurality of times at a second periodicity; 
	sensing an activation of the manual self-test override input subsequent to the issuing step; 

	
	11. A device
		a defibrillator having a housing; Serial No.: 16/341,076-4- 
		a self-test circuit disposed within the housing and being configured to conduct an automatic self-test of the defibrillator on a first periodicity and being further configured to provide an initial determination output of a result of the self-test; 
		a manual self-test override input disposed on an exterior surface of the housing; 
		an audible output circuit in communication with the self-test circuit, the audible output operable to activate as an alarm repeating a plurality of times at a first periodicity in response to the result of the self-test; and 
		a hardware processor in communication with the manual self-test override input and the self-test circuit, and configured to sense an activation of the manual self-test override input, wherein the hardware processor is configured to adjust the initial determination output to a subsequent determination output in response to a sensed activation by the hardware processor, wherein the subsequent determination output comprises an audible output operating as an alarm repeating a plurality of times at a second periodicity for a predetermined correction period, the second periodicity being less than the first periodicity; 	


	Claim 4.  The method of Claim 1, wherein the providing step further comprises providing a wireless transceiver communicatively coupled to the hardware processor, and further comprising the step of transmitting a self-test fault alert via the wireless transceiver to a remote service provider responsive to the detecting step.
Claim 9. The method of Claim 1, wherein the providing stepproviding a wireless transceiver communicatively coupled to the hardware processor, and further comprising a step of transmitting a self-test fault alert via the wireless transceiver to a remote service provider responsive to the sensing step.

20. (New) A method of maintaining a defibrillator, comprising the steps of: 
	providing a defibrillator having a housing with an exterior surface, a self-test circuit disposed within the housing and being configured to conduct an automatic self-test of the defibrillator on a first periodicity and being further configured to provide a determination output of a result of the self-test, a manual self-test override input  disposed on the housing exterior, an audible output in communication with the self-test circuit to activate in response to the determination output, and a hardware processor in communication with the manual self-test override input and the self-test circuit, wherein 
	conducting an automatic self-test of the defibrillator; 
	detecting a self-test fault from the conducting step; 
	issuing an alarm via the audible output responsive to the detecting step, the alarm repeating a plurality of times at a second periodicity; 
	activating the manual self-test override input subsequent to the issuing step;
	sensing the activation of the manual self-test override input from the activating step; 
adjusting the issuing of the alarm to repeat a plurality of times at a third periodicity, that is less than the second periodicity, based on the sensing step; and 	resuming the issuing of the alarm a plurality of times at the second periodicity after a predetermined correction period.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1, claim 11 and new claim 20 as presented above and taken as a whole. The closest art of record is US 6,073,085 to Wiley but does not teach the adjustment of repeating self-test fault alarms of a defibrillator to a lower periodicity in response to a sensed activation of a manual self-test override, and the subsequent reversion to the initial determination output, in combination with the other limitations and as presented in Claims 1, 11 and 20. While newly cited US 20120081230 by Sullivan .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792